Citation Nr: 1415004	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for otitis media, as secondary to service-connected sinusitis, status post multiple sinus operations, associated with asthma.

2.  Entitlement to service connection for a bilateral eye disability, to include bilateral glaucoma and bilateral cataracts, left eye post-surgical, as secondary to service-connected sinusitis, status post multiple sinus operations, associated with asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, and the medical and lay evidence of record, the Veteran's claim for service connection for an eye condition has been expanded and recharacterized as a claim for service connection for an eye disability, to include bilateral glaucoma and bilateral cataracts, left eye post-surgical, as reflected on the cover page.

In support of his claims, the Veteran testified at a September 2013 videoconference hearing before the undersigned Veterans Law Judge.  After this hearing, the Veteran submitted additional, relevant private medical records in September 2013, along with a waiver of RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304 (2013).  In October 2013, the Veteran also submitted additional new evidence, including a supplemental medical opinion from a private treatment provider, Dr. D.K.Z.  That document has not been considered by the RO, and the Veteran did not waive his right for initial consideration of that evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).  However, the Board has reviewed this evidence and it determines that the benefit to which this evidence relates may be fully allowed herein, thus not requiring any waiver.  Id.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.


FINDINGS OF FACT

1.  On September 24, 2013, the Veteran withdrew his claim of entitlement to service connection for otitis media.

2.  The relevant, competent evidence is in relative equipoise as to whether the Veteran's eye disability, to include bilateral glaucoma and bilateral cataracts, left eye post-surgical, is related to his service-connected sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to service connection for otitis media have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  With application of the doctrine of reasonable doubt, the Veteran's eye disability to include bilateral glaucoma and bilateral cataracts, left eye post-surgical, is secondary to his service-connected sinusitis.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Otitis Media

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In September 2013, the Veteran withdrew the appeal of his claim of entitlement to service connection for otitis media, both on the record at the Board hearing and subsequently in a written statement submitted to the Board.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

II.  Service connection for Bilateral Glaucoma and Cataracts

Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran is currently service-connected for sinusitis, status post multiple sinus operations, associated with his service-connected asthma.  His currently diagnosed eye conditions include bilateral glaucoma and bilateral cataracts, left eye post-surgical.  The Veteran's private ophthalmologists, Dr. D.K.Z. and Dr. E.C.M., have submitted multiple letters and clarifying opinions which attribute the Veteran's glaucoma and cataracts to his service-connected sinusitis, specifically to the Veteran's multiple sinus surgeries and the steroidal medications that he has taken to relieve his sinus symptoms.  See June 2008 Letter from Dr. D.K.Z (suggesting a relationship between the Veteran's left eye glaucoma and his sinus surgery); July 2009 Dr. D.K.Z Impression/Plan (stating that the Veteran's left eye cataract and glaucoma are as likely as not the result of his sinusitis and related surgeries); December 2012 Letter from Dr. E.C.M. (providing diagnoses of right eye cataract and bilateral glaucoma affecting the left eye more than the right, and attributing the underlying optic nerve damage to the Veteran's past surgeries); June 2013 Letter from Dr. E.C.M. (opining that the Veteran's significant glaucoma issues and both his left eye cataract, which was excised, and his current right eye cataract were caused or exacerbated by the multiple sinus surgeries and history of steroid use and injections for his sinuses); October 2013 Letter from Dr. D.K.Z (attributing the Veteran's left eye cataract to sinus surgery and use of steroidal medication).  These determinations were based on knowledge and consideration of the Veteran's pertinent medical history, as well as long-term treatment of the Veteran for his ophthalmological issues, and were adequately supported by sufficient rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005.

Therefore, there are current diagnoses of bilateral glaucoma and bilateral cataracts, left eye post-surgical, which have been attributed to a service-connected disability by way of competent medical evidence.  Although there are other VA opinions of record that are unfavorable, the Board finds that the evidence on causation is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for bilateral glaucoma and bilateral cataracts, left eye post-surgical, as secondary to the Veteran's service-connected sinusitis, is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

The claim of entitlement to service connection for otitis media, as secondary to service-connected sinusitis, status post multiple sinus operations, associated with asthma, is dismissed.

Service connection for an eye disability, to include bilateral glaucoma and bilateral cataracts, left eye post-surgical (claimed as eye condition), as secondary to service-connected sinusitis, status post multiple sinus operations, is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


